The opinion of the Court was drawn up by
Whitman C. J.
— The plaintiff’s declaration consists of several counts. The substance of each of them is, that the defendants conspired together maliciously and without probable cause, to prosecute him criminally, under the statute, for a trespass upon land averred not to belong to him. His counsel contends that he has a right to recover upon one or more of three grounds; first, that the prosecution instituted was malicious, and without pobable cause ; secondly, that the defendants were guilty of a conspiracy, by joining together in a prosecution against him, well known to them to be groundless ; and, under this head, he contends, that it was not necessary to allege or prove the want of probable cause. The third ground relied upon, and which is supposed to be well sustained under the last count, is, that the plaintiff has been grievously injured, by a groundless and malicious prosecution, instituted by the procurement of the defendants, and ought to find redress therefor.
These distinctions were enforced by the counsel in an argument of great prolixity, and with the citation of authorities, indicating great labor and research; but we think without maintaining them. The want of probable cause is essential under either aspect of the case. The last count is, in substance, the same as the others. However malicious the defendants may have been, if they had probable cause for the prosecution, the policy of the law would shield them from harm, in a suit of this kind, whatever form it might have assumed.
In Buller’s Nisi Prius, 14, it is laid down, that to support an *226action for a conspiracy to prosecute an innocent person, the plaintiff must show both malice in the defendant, and the want of probable cause for his prosecution. In the 2d Yol. of Espinasse’s Nisi Prius, pp. 528 and 533, the same doctrine is reiterated. What shall be deemed probable cause, when the facts are not in controversy, is a question of law.
In the present case the plaintiff, in his declaration, sets forth a conviction of himself before a justice of the peace, who had jurisdiction of the subject matter, in the prosecution complained of. Such convictions have been adjudged to be conclusive evidence of probable cause. Reynolds v. Kennedy, 1 Wils. 232; Whitney v. Peckham, 15 Mass. R. 243; Ulmer v. Leland, 1 Greenl. 135. The language of the Courts in these cases was used with reference to the cases then respectively before them, as is often the case, without adverting to the exceptions and modifications, to which a different state of facts might give rise. In Burt v. Place, 4 Wend. 398, the entire universality of the rule was very properly questioned; and it was held that, where the conviction, in the inferior Court, was procured by the circumvention and fraud of the defendant, it should not avail him; and in Witham v. Gowen, 14 Maine R. 362, the Court recognized it as sound law, that, if the conviction before the justice was obtained by the false swearing of the defendant, it would not be conclusive evidence in his favor of the existence of probable cause. In these two cases we have instances of exceptions to the general rule, indicative of the general nature of the characteristics which might be expected to attend them; but the rule itself remains unimpaired. If there be a conviction before a magistrate, having jurisdiction of the subject matter, not obtained by undue means, it will be conclusive evidence of probable cause.
In the case before us it appears, that the plaintiff attended before the magistrate, and made defence; and, on his motion, was allowed time to prepare himself to make further defence ; which he did with counsel learned in the law. There is no evidence in the case, which can be considered as showing, that the complainants, the defendants here, who were admitted to *227testify before the magistrate, prevaricated in giving their testimony ; or that the trial was not conducted with fairness. This case then, does not seem to be brought within any reasonable exception to the general rule. Lord Kenyon, in Smith v. McDonald, 3 Esp. Cas. 7, held, that, if the jury paused upon the evidence before they acquitted the plaintiff upon his trial, it would be evidence of probable cause for the prosecution. In the case at bar, the evidence is, that the jury, on the final trial, were out some fifteen or more minutes before they agreed on a verdict of acquittal. The evidence therefore of probable cause for the prosecution of the plaintiff, seems to have been sufficient; and the nonsuit must remain.